Citation Nr: 0125678	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for PTSD, assigning 
a 30 percent evaluation.  The veteran subsequently perfected 
this appeal.

There is evidence suggesting that the veteran may be 
unemployed at least in part because of psychiatric 
disability.  In Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001), the U.S. Court of Appeals for the Federal Circuit 
held that once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, VA must 
consider total disability based upon individual 
unemployability.  In his July 2001 statement, the veteran 
argues that his service-connected PTSD warrants a 50 percent 
rating.  Furthermore, the Board notes that the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities has not been adjudicated by 
the RO.  This matter is referred to the RO for any action 
deemed appropriate. 


FINDINGS OF FACT

1) The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2) The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and 
productivity due to impairment of short-term memory, 
impaired judgment, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective 
work and social relationships.



CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for PTSD 
are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's DD-214 establishes that he served in Vietnam as 
an "armor intel" specialist and was awarded the Combat 
Infantryman Badge.  Service connection for PTSD was 
originally granted in June 2001 and is currently evaluated at 
30 percent.  The veteran contends that the 30 percent 
evaluation does not adequately reflect the severity of his 
disability and he requested to have his claim re-evaluated by 
a Decision Review Officer (DRO).  In August 2001, the DRO 
issued a decision which continued the 30 percent evaluation.  

Veterans Claims Assistance Act

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. 3.159(b)).  The veteran was notified in the June 
2001 rating decision, the August 2001 DRO decision, and the 
August 2001 statement of the case (SOC) of the evidence 
necessary to warrant an increased evaluation for service-
connected PTSD.  The Board concludes that the discussions in 
the rating decisions and the SOC adequately informed the 
veteran of the evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim, the veteran indicated that he 
receives all his treatment at the VA medical center (VAMC) in 
Tuscaloosa.  Medical records from VAMC Tuscaloosa for the 
period from August 2000 to January 2001 have been associated 
with the claims folder.  In his July 2001 notice of 
disagreement (NOD), the veteran indicated that he would be 
entering a six week treatment program very shortly and in his 
September 2001 substantive appeal, the veteran stated that 
VAMC Tuscaloosa had enrolled him in a six week program.  It 
is not clear whether the veteran has already attended this 
program, but upon review of the claims folder it appears the 
veteran was scheduled to begin a six week PTSD day treatment 
program in July 2001.  Medical records from VAMC Tuscaloosa 
for the period from July to August 2001 relating to the 
veteran's participation in PCT (PTSD clinical team) group and 
an anger management group have been associated with the 
claims folder.  Further, in keeping with the duty to assist, 
the veteran was provided a VA examination in March 2001.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  As such, a 
remand in this case would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with the original grant of service connection, the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Pursuant to VA's rating schedule, VA ascertained the severity 
of the veteran's PTSD pursuant to Diagnostic Code 9411 and 
assigned a 30 percent evaluation.  Under this provision, a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent evaluation is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
evaluation is warranted if there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

Factual Background

On December 6, 2000, the veteran underwent a psychological 
assessment.  The veteran reported that he has been employed 
by the railroad for 32 years but has not worked in 4 years 
and has been receiving partial pay.  The veteran was tearful 
in the interview, seemed depressed, spoke tersely and avoided 
eye contact.  The veteran reported increased trouble with 
thoughts of Vietnam as he gets older and he often associates 
things with events in Vietnam.  He further reported severe 
sleep disturbance and nightmares once or twice a month.  He 
has had recurrent thoughts of suicide but has not attempted 
to kill himself.  The veteran described himself as being 
socially isolated, withdrawn and alienated.  He indicated 
problems with aggression and interpersonal relationships but 
denied significant family problems.

Test findings appeared to be valid and there was no 
indication of any tendency to exaggerate symptoms.  The 
examiner noted that the veteran appeared to be moody, 
hostile, oppositional, argumentative and negativistic.  
According to the examiner, there was "moderate-to-severe 
depression with symptoms of PTSD and concomitant personality 
disturbance."

On December 8, 2000, the veteran presented with complaints of 
difficulty sleeping, depression, and intrusive thoughts 
related to combat and the death of friends.  The veteran was 
tearful and sad.  The veteran indicated that he wants help as 
his symptoms have been increasing in severity over the last 
few months.  The veteran was prescribed Trazodone.  Diagnosis 
was major depressive disorder and PTSD.

On December 12, 2000, the veteran underwent PTSD screening.  
The veteran reported that he is twice divorced and that he 
has been working full time for 32 years.  Regarding his 
symptomatology related to PTSD, the veteran reported severe 
anxiety, traumatic memories, divorce, nightmares and 
flashbacks, survivor guilt, suicidal ideation, depression and 
abusiveness.  Regarding his social history, the veteran 
reported satisfaction with the way he spends his free time 
and his hobbies include fishing, visiting grandchildren and 
football games.  

Outpatient records from VAMC Tuscaloosa indicate that the 
veteran attended PCT group approximately thirteen times from 
December 14, 2000 to January 25, 2001.  These group sessions 
largely focused on the here-and-now issues related to PTSD.  
The veteran's subjective unit of distress scale (SUDS) rating 
was estimated to range from 6 to 9 during these sessions.  
Although the veteran did not always actively participate in 
discussion, he appeared to listen attentively.  On December 
18, 2000, the veteran attended a trauma survivors group in 
the PTSD clinic.  On January 11, 2001, the veteran attended 
an anger management group in the PTSD day hospital program 
and actively participated in the group.

In March 2001, the veteran underwent a VA PTSD examination.  
The veteran reported his PTSD symptomatology as including 
frequent intrusive thoughts about Vietnam, flashbacks, 
isolation, avoidance behavior (crowds, combat movies, 
fireworks, conversations about Vietnam), feelings of 
alienation, inability to trust, depression, loss of interest 
in pleasurable activities, forgetfulness and difficulty 
concentrating, sleep disturbance, hypervigilant behaviors, 
survivor guilt, and feelings of rage.  The veteran also 
reported an inability to get emotionally close to others 
although he indicated he was close to his children.  Symptoms 
were noted to be frequent and moderate in nature.  

The veteran reported that he has been employed by the 
railroad for 32 years and has been divorced twice.  The 
examiner noted that the quality of the veteran's social 
relationships seemed minimal and impaired.  The veteran did 
report a history of being verbally assaultive and that he 
probably should have been fired for "blowing up" on three 
bosses at the railroad.

On mental status examination, the veteran's thought processes 
and content appeared to be within normal limits.  Eye contact 
was intermittent.  The veteran admitted to suicidal thoughts 
with no current intent and denied any homicidal ideations.  
The veteran appeared able to maintain minimal personal 
hygiene and other basic activities of daily living.  The 
veteran was fully oriented and his long-term memory was 
intact.  Short-term memory, concentration, judgment and 
impulse control were determined to be impaired.  Sleep 
impairment was noted to be chronic and controlled with 
medication.  Mood was depressed and speech was slow. 

Diagnostic status was as follows:  AXIS I:  PTSD, chronic, 
moderate.  AXIS II:  None.  AXIS III:  1) hypertension; 2) 
arthritis; 3) skin condition.  AXIS IV:  Divorced times two, 
social isolation, impaired impulse control.  AXIS V:  Global 
Assessment of Functioning (GAF) equals 60, moderate social 
and occupational impairment due to PTSD.

The record contains a July 2001 PTSD screening report which 
is signed by a registered nurse.  In reviewing this report, 
the Board notes that the vital signs, demographic 
information, military history, PTSD symptoms, treatment 
history, social history and medical history recorded in this 
report are virtually identical to that contained in the 
December 2000 PTSD screening report.  The July 2001 report 
does indicate that the veteran had been accepted for PTSD day 
treatment 10/22/01.

According to records from VAMC Tuscaloosa, the veteran 
attended approximately five PCT group sessions between July 
24, 2001 and August 7, 2001.  These sessions focused on a 
variety of issues related to PTSD.  During this same time 
period, the veteran attended an anger management group on 
approximately four occasions.  

Analysis

It is clear that the veteran does not possess all the 
symptomatology consistent with a 50 percent evaluation for 
PTSD.  For example, according to the medical evidence of 
record, the veteran is not reported as having a flattened 
affect or speech that is circumstantial, circumlocutory or 
stereotyped.  There is no indication that he has panic 
attacks more than once a week, difficulty in understanding 
complex commands, or impaired abstract thinking.  However, 
considering the medical evidence of the severity of the 
veteran's PTSD, the Board finds that the impairment more 
nearly approximates a 50 percent evaluation.

The veteran suffers from occupational and social impairment 
with reduced reliability and productivity.  He has short-term 
memory impairment and impaired judgment.  The veteran has 
disturbances of motivation and mood, including depression, 
impaired impulse control, hypervigilant behavior and 
recurrent thoughts of Vietnam.  The veteran also appears to 
have difficulty establishing effective work and social 
relationships.  There is evidence of work-related problems, 
such as blowing up at his supervisors.  Additionally, 
although the veteran indicates he is close to his children, 
the quality of his social relationships is noted to be 
minimal and impaired.  

The Board has also reviewed the evidence to determine if an 
evaluation in excess of 50 percent may be assigned under the 
rating criteria.  Upon review of the medical evidence, the 
Board finds that the severity of the veteran's service-
connected PTSD does not warrant a 70 percent evaluation.  As 
discussed, the veteran does suffer from a certain degree of 
occupational and social impairment.  However, while he has 
some deficiencies in areas such as judgment and mood, he 
apparently has had long-term employment and does not have 
significant family problems.  The veteran has reported 
suicidal ideations but has no current plan or intent.  The 
veteran's impulse control is noted to be impaired but he does 
not have symptoms such as obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, or near continuous panic.  The 
veteran has symptoms of depression but is still able to 
function independently, appropriately and effectively.  The 
veteran is capable of maintaining minimal personal hygiene.  
The veteran has difficulty in establishing and maintaining 
effective relationships but the evidence does not indicate 
that he is entirely unable to establish these sorts of 
relationships.

In evaluating the veteran's disability, the Board has 
specifically considered whether he is entitled to a staged 
rating.  See Fenderson, supra.  It is the Board's conclusion, 
however, that at no time since service connection was 
established has his disability been more than 50 percent 
disabling.  Consequently, a staged rating is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, there is no evidence of record that the 
veteran's service-connected PTSD requires frequent 
hospitalizations or markedly interferes with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC. 6-96 
(1996).

ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

